EXHIBIT C
                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

JAMES DOWD                                     §
    Plaintiff,                                 §
                                               §
vs.                                            §        CIVIL NO.
                                               §
TUBEMASTER, INC.,                              §
    Defendant.                                 §

                     DECLARATION OF CHRISTINA BREWER

       I, Christina Brewer, declare under penalty of perjury:

       1.     My name is Christina Brewer. I am competent to make this declaration. The facts

stated in this declaration are within my personal knowledge and are true and correct. I am and

since August 24, 2020 have been employed by TubeMaster, Inc. ("TubeMaster"). My position is

Administrative Specialist. I work at TubeMaster's office, which is located at 8008 Vine Crest

Avenue, Louisville, Kentucky 40222-4683.

       2.     8008 Vine Crest Avenue is the address of one of several one story office

buildings in an office building development.

       3.     TubeMaster occupies and in October 2020 occupied the whole building at 8008

Vine Crest Avenue. But other buildings in the development have more than one business in

separate office suites. The United States Postal Service delivers TubeMaster's mail to a locked

mailbox in a bank of locked mailboxes that serves all of the businesses in the development. The

bank of mailboxes is located next to another of the buildings in the development. To reach

TubeMaster's mailbox, it is necessary to leave 8008 Vine Crest Avenue and walk outside to the

bank of mailboxes.




                                                   1
       4.      My job duties include, and in October 2020 included, the task of getting the mail

from TubeMaster's mailbox, going through and opening the mail, and delivering the mail to the

appropriate persons at TubeMaster. I keep the key to the mailbox in my desk at TubeMaster.

Unless the mail is addressed to some other TubeMaster employee, I deliver all mail to Cliff

Johns, who is TubeMaster's Chief Executive Officer.

       5.      I have never collected any mail from the Texas Secretary of State from

TubeMaster's mailbox, nor have I otherwise seen any mail from the Texas Secretary of State. If

there had been mail from the Texas Secretary of State, I would have opened it and delivered it to

Cliff Johns. Likewise, I have never collected a notice from TubeMaster's mailbox that the post

office was holding mail that required a signature, nor have I seen such a notice. If there had been

such a notice, I would have delivered it to Mr. Johns.

       6.      On or about January 19, 2021, TubeMaster received a letter dated January 10,

2021 from the 471st District Court, Collin County, Texas. Per my usual practice, I opened the

letter, which notified TubeMaster that a trial had been scheduled for June 9, 2021 in "Cause No.

471-04941-2020," described as "James Dowd vs. TubeMaster, Inc." On January 19, 2021, I

scanned and e-mailed a PDF copy of this letter to Mr. Johns, who was and is in India on a

project for TubeMaster.

                              [SIGNATURE PAGE TO FOLLOW]




                                                2
I declare under penalty of perjury that the foregoing is true and correct.



                               Executed on the   St day of February, 2021.


                                 Nt/ti;%•ttiic &LetuTA
                               Christina Brewer




                                          3
